UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03940 Strategic Funds, Inc. (formerly, Dreyfus Premier New Leaders Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2015 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Select Managers Small Cap Growth Fund SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management, Portfolio Allocation and Sub-Investment Advisory Agreements 37 FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small Cap Growth Fund, covering the six-month period from June 1, 2015, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. The reporting period began in the wake of rising U.S. stock prices over the spring of 2015, which drove some broad measures of market performance to new record highs. Although those gains were more than erased over the summer of 2015 when global economic instability undermined investor sentiment, a renewed rally in the fall helped mitigate losses. Most large-cap stock indices ended the reporting period with flat to mildly negative returns, while smaller stocks lost some value. International stocks mostly provided negative returns, but developed markets fared far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced generally flat total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus Select Managers Small Cap Growth Fund’s Class A, Class C, Class I, and Class Y shares at NAV produced total returns of -3.30%, -3.73%, -3.17%, and -3.17%, respectively. 1 In comparison, the Russell 2000 ® Growth Index (the “Index”), the fund’s benchmark, returned -3.48% for the same period. 2 Small-cap growth stocks declined moderately over the reporting period amid heightened volatility stemming from shifting global economic sentiment. The fund’s Class A, Class I, and Class Y shares outperformed the index, as the fund’s sub-advisers collectively achieved strong results in the information technology and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. We seek sub-advisers that complement one another’s style of investing. We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s board. The fund’s assets are currently under the various portfolio management of seven sub-advisers, each of whom acts independently and uses their own methodology to select investments. At the end of the reporting period, 6% of the fund’s assets are under the management of Riverbridge Partners, LLC, which employs a bottom-up approach to stock selection and focuses on companies that are building their earnings power and intrinsic value over long periods of time. Approximately 11% of the fund’s assets are under the management of Henderson Geneva Capital Management LLC, which employs bottom-up fundamental analysis supplemented by top-down considerations to identify companies that perform well over long periods of time. Approximately 13% of the fund’s assets are under the management of Cupps Capital Management, LLC, which employs a proprietary investment framework to evaluate the attractiveness of stocks. Nicholas Investment Partners, L.P., which employs quantitative/qualitative analysis to identify companies experiencing positive change in seeking above-expected growth, manages 19% of the fund’s assets. EAM Investors, LLC, which manages 20% of the fund’s assets, chooses investments through bottom-up fundamental analysis using a blend of a quantitative discovery process and a qualitative analysis process. Approximately 12% of assets are managed by Granite Investment Partners, LLC, which seeks attractively valued small-cap companies with catalysts for growth, and another 19% of assets are managed by Rice Hall James & Associates, which seeks growing companies whose value, in the manager’s view, has not yet been fully appreciated in the marketplace. These percentages are expected to increase over time, within ranges described in the prospectus. 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Economic Concerns Sparked Market Volatility A U.S. economic recovery got back on track in the spring of 2015, driving the Index to record highs soon after the reporting period began. However, a debt crisis in Greece and slowing economic growth in China sent U.S. stock prices broadly lower over the summer. Small-cap growth stocks fell sharply in August and September when investors worried that instability in overseas markets might hurt the U.S. economy. While a strong rally subsequently mitigated those losses, it was not enough to fully offset previous weakness. In this environment, the economic sectors that comprise the benchmark produced widely divergent returns, with consumer staples and financial stocks faring relatively well and energy stocks declining substantially. Underlying Strategies Bolstered Relative Performance The fund’s relative results over the reporting period benefited from strong stock selections in the information technology sector, where online postage provider Stamps.com reported better-than-expected earnings and achieved record results in two business units. Municipal information management specialist Tyler Technologies was rewarded for an acquisition that was expected to be immediately accretive to earnings. In the consumer discretionary sector, convenience retail distributor Core-Mark Holding Company posted higher revenues as sales volumes increased, and leisure products company Pool benefited from warm weather and a longer-than-usual swimming season. Laggards during the reporting period were concentrated in the health care sector, as biopharmaceutical developer Clovis Oncology was hurt by a regulatory delay in approving a new drug, and diagnostics company Exact Sciences lost value after the efficacy of one of its tests was called into question. A Constructive Investment Posture Despite recent market volatility, we remain optimistic about the prospects for small-cap growth stocks. The U.S. economy has continued to grow, and small-cap stocks historically have fared well compared to other capitalization ranges during times of rising interest rates. Moreover, U.S.-centric small-cap companies may be insulated from currency fluctuations and economic instability overseas. We also expect increased mergers-and-acquisitions activity to benefit the asset class. We made no additions or subtractions from the fund’s roster of sub-advisers over the reporting period, but we made some changes to allocations in an effort to achieve more competitive risk-adjusted returns. December 17, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an 4 undertaking in effect through October 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small Cap Growth Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.29 $ 10.06 $ 4.82 $ 4.72 Ending value (after expenses) $967.00 $962.70 $968.30 $968.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.46 $ 10.33 $ 4.95 $ 4.85 Ending value (after expenses) $1,018.60 $1,014.75 $1,020.10 $1,020.20 † Expenses are equal to the fund’s annualized expense ratio of 1.28% for Class A, 2.05% for Class C, .98% for Class I and .96% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Common Stocks - 98.1% Shares Value ($) Automobiles & Components - 1.8% Cooper-Standard Holding 13,284 a 982,219 Dorman Products 32,217 a,b 1,537,395 Drew Industries 30,816 1,862,211 Gentex 51,025 853,903 Gentherm 48,708 a 2,476,315 Motorcar Parts of America 21,363 a 855,802 Standard Motor Products 25,366 1,059,284 Tower International 29,273 897,510 Visteon 7,436 a 891,651 Banks - 4.3% BancFirst 16,836 1,085,417 Bank of the Ozarks 134,075 b 7,277,591 BBCN Bancorp 128,812 2,435,835 BofI Holding 125,844 a,b 2,520,655 Boston Private Financial Holdings 93,086 1,126,341 Capital Bank Financial, Cl. A 25,012 843,405 Central Pacific Financial 51,496 1,196,767 FCB Financial Holdings, Cl. A 28,271 a 1,101,155 Great Western Bancorp 35,485 1,072,357 Home BancShares 20,510 925,411 HomeStreet 44,537 a 965,117 LendingTree 23,220 a 2,365,654 ServisFirst Bancshares 19,720 970,618 Simmons First National, Cl. A 15,848 913,796 Texas Capital Bancshares 21,623 a 1,281,811 Union Bankshares 42,668 1,145,636 Capital Goods - 5.5% AAON 25,088 619,925 Acuity Brands 15,283 3,528,539 Albany International, Cl. A 10,034 390,925 American Woodmark 16,206 a 1,329,054 Apogee Enterprises 50,271 2,524,610 Astronics 38,412 a 1,486,160 Barnes Group 28,776 1,108,452 Beacon Roofing Supply 74,047 a 3,166,990 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Capital Goods - 5.5% (continued) Builders FirstSource 72,613 a 977,371 CIRCOR International 20,517 932,498 CLARCOR 14,816 782,729 Comfort Systems USA 31,084 986,606 Donaldson 29,193 b 916,660 Dycom Industries 10,445 a 912,684 Encore Wire 30,029 1,311,366 Esterline Technologies 20,704 a 1,968,536 Gibraltar Industries 31,808 a 848,956 HEICO 9,415 484,684 John Bean Technologies 23,647 1,156,338 Middleby 15,348 a 1,688,894 Patrick Industries 21,224 a,b 879,310 Proto Labs 27,338 a,b 1,850,509 Raven Industries 49,156 b 819,431 RBC Bearings 17,866 a 1,261,697 Rush Enterprises, Cl. A 40,429 a 983,638 Woodward 31,658 1,596,513 Commercial & Professional Services - 5.3% Acacia Research 88,150 b 520,967 Advisory Board 104,596 a 5,631,449 CEB 55,257 4,269,708 Exponent 13,748 709,809 Franklin Covey 27,696 a 424,580 FTI Consulting 29,094 a 1,087,534 Healthcare Services Group 68,426 b 2,527,656 Huron Consulting Group 47,893 a 2,778,273 InnerWorkings 32,370 a 277,087 Kforce 39,217 1,056,506 Knoll 36,599 815,426 Korn/Ferry International 24,260 892,768 MiX Telematics, ADR 57,755 281,267 Mobile Mini 14,072 498,852 On Assignment 18,466 a 861,993 Resources Connection 78,502 1,432,661 Ritchie Bros Auctioneers 33,748 b 904,109 Rollins 19,661 533,796 Steelcase, Cl. A 126,390 2,527,800 8 Common Stocks - 98.1% (continued) Shares Value ($) Commercial & Professional Services - 5.3% (continued) Team 18,381 a 701,787 Tetra Tech 105,116 2,921,174 TrueBlue 28,800 a 843,552 Viad 25,820 797,063 Consumer Durables & Apparel - 2.2% CalAtlantic Group 47,779 2,011,496 Callaway Golf 202,160 2,037,773 Cavco Industries 12,896 a 1,195,459 Columbia Sportswear 19,131 b 895,905 G-III Apparel Group 39,986 a 1,834,158 LGI Homes 34,092 a,b 1,133,900 Oxford Industries 8,604 584,556 Sequential Brands Group 60,274 a,b 539,452 Skechers USA, Cl. A 10,607 a 320,331 Steven Madden 21,889 a 698,259 Tempur Sealy International 13,703 a 1,089,388 Universal Electronics 26,165 a 1,386,483 Consumer Services - 6.7% 2U 39,138 a 944,009 Bravo Brio Restaurant Group 103,927 a 1,108,901 Bright Horizons Family Solutions 23,391 a 1,551,525 Buffalo Wild Wings 15,515 a,b 2,486,124 Century Casinos 141,168 a 945,826 Cheesecake Factory 68,748 3,240,093 Chegg 241,391 a,b 1,752,499 Chuy's Holdings 64,486 a 2,144,159 ClubCorp Holdings 103,481 1,857,484 Dave & Buster's Entertainment 27,324 a 1,047,602 Diamond Resorts International 74,930 a,b 2,106,282 Fiesta Restaurant Group 23,056 a 886,042 Grand Canyon Education 29,747 a 1,178,576 Intrawest Resorts Holdings 103,049 a 948,051 Jack in the Box 15,864 1,176,157 LifeLock 278,651 a,b 4,023,720 Noodles & Company 21,581 a,b 239,549 Panera Bread, Cl. A 4,912 a,b 893,002 Popeyes Louisiana Kitchen 35,391 a 2,047,723 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Consumer Services - 6.7% (continued) Red Robin Gourmet Burgers 8,891 a 599,965 Rentrak 31,627 a,b 1,530,431 Shake Shack, Cl. A 7,745 b 355,883 Six Flags Entertainment 21,140 1,097,166 Texas Roadhouse 57,571 2,014,985 Vail Resorts 38,977 4,700,626 Weight Watchers International 36,348 a,b 958,860 Zoe's Kitchen 17,295 a,b 588,376 Diversified Financials - 2.0% Evercore Partners, Cl. A 20,639 1,146,084 FactSet Research Systems 5,942 b 1,007,347 Financial Engines 20,880 b 752,306 GAMCO Investors, Cl. A 12,264 803,169 HFF, Cl. A 25,183 865,540 Interactive Brokers Group, Cl. A 46,466 2,014,766 MarketAxess Holdings 20,315 2,169,236 PRA Group 37,504 a,b 1,549,290 Virtus Investment Partners 11,888 1,619,621 WisdomTree Investments 42,800 b 930,900 Energy - 1.4% Diamondback Energy 15,464 a 1,206,501 Dril-Quip 8,989 a,b 567,296 Forum Energy Technologies 74,439 a 1,165,715 Gulfport Energy 15,028 a 382,012 Matador Resources 63,130 a,b 1,622,441 MRC Global 82,070 a 1,213,815 PBF Energy, Cl. A 22,338 904,466 Renewable Energy Group 68,045 a 613,085 TETRA Technologies 121,413 a 1,131,569 Exchange-Traded Funds - .6% iShares Russell 2000 ETF 28,968 b Food & Staples Retailing - .6% Fresh Market 101,007 a,b 2,422,148 Smart & Final Stores 43,733 a 768,389 United Natural Foods 14,483 a,b 635,949 10 Common Stocks - 98.1% (continued) Shares Value ($) Food, Beverage & Tobacco - 1.6% B&G Foods 17,770 671,351 Calavo Growers 10,641 602,068 Fresh Del Monte Produce 17,074 746,305 Hain Celestial Group 48,181 a 2,057,329 J&J Snack Foods 10,102 1,178,701 John B. Sanfilippo & Son 13,341 767,775 Pinnacle Foods 22,199 966,544 Post Holdings 36,992 a 2,571,684 TreeHouse Foods 9,247 a,b 799,496 Health Care Equipment & Services - 8.6% AAC Holdings 12,935 a,b 317,425 Abaxis 8,678 b 461,409 ABIOMED 77,234 a 6,299,977 Acadia Healthcare 30,068 a 2,074,993 Adeptus Health, Cl. A 10,516 a,b 631,906 AMN Healthcare Services 23,396 a 690,182 athenahealth 7,181 a,b 1,204,613 Avinger 45,993 b 827,414 Cantel Medical 32,213 2,088,369 Chemed 6,810 b 1,052,077 Cross Country Healthcare 59,216 a 1,080,692 DexCom 6,160 a 523,723 Diplomat Pharmacy 80,113 a,b 2,814,370 ExamWorks Group 22,414 a 592,178 Globus Medical, Cl. A 63,264 a 1,716,352 Haemonetics 24,721 a 797,005 HealthStream 22,683 a 544,846 Hill-Rom Holdings 20,444 1,040,804 ICU Medical 7,325 a 830,948 Insulet 42,138 a 1,541,829 Intersect ENT 44,691 a 880,860 K2M Group Holdings 88,061 a 1,779,713 LDR Holding 15,747 a 425,484 Masimo 59,338 a 2,461,340 Medidata Solutions 40,229 a 1,843,695 MEDNAX 12,704 a 906,684 Molina Healthcare 11,141 a 671,357 Natus Medical 18,381 a 896,625 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Health Care Equipment & Services - 8.6% (continued) Neogen 40,587 a 2,397,068 Nevro 64,889 b 3,917,998 Novadaq Technologies 24,255 a,b 295,426 NuVasive 38,272 a 1,995,502 NxStage Medical 51,528 a 1,005,311 Omnicell 19,787 a 596,776 Spectranetics 39,671 a,b 548,650 Team Health Holdings 10,080 a 555,811 Teleflex 15,883 2,091,791 U.S. Physical Therapy 18,522 978,702 Zeltiq Aesthetics 97,164 a,b 2,951,842 Household & Personal Products - .2% Inter Parfums 34,156 910,599 Medifast 19,593 594,060 Insurance - .5% Infinity Property & Casualty 9,609 821,570 National General Holdings 40,777 893,424 Stewart Information Services 32,718 1,417,998 Materials - 2.6% Balchem 30,660 2,099,903 Berry Plastics Group 62,921 a 2,287,808 Graphic Packaging Holding 105,732 1,445,356 Headwaters 47,912 a 918,473 Kaiser Aluminum 13,519 1,158,849 Kraton Performance Polymers 37,323 a 830,437 Neenah Paper 12,561 834,930 Senomyx 251,984 a,b 1,166,686 Sensient Technologies 19,550 1,306,722 Summit Materials 54,957 1,251,371 US Concrete 47,772 a 2,805,650 Media - 1.7% Gray Television 72,279 a 1,210,673 IMAX 43,424 a 1,644,901 MDC Partners 232,268 b 5,005,375 Nexstar Broadcasting Group, Cl. A 21,447 1,256,580 12 Common Stocks - 98.1% (continued) Shares Value ($) Media - 1.7% (continued) Scholastic 35,249 1,505,837 Pharmaceuticals, Biotechnology & Life Sciences - 12.2% ACADIA Pharmaceuticals 20,163 a 765,186 Aerie Pharmaceuticals 30,906 a,b 848,061 Akebia Therapeutics 83,309 a,b 893,906 Albany Molecular Research 62,355 a 1,242,112 Alder Biopharmaceuticals 7,612 a,b 283,623 Anacor Pharmaceuticals 25,858 a 3,018,404 Atara Biotherapeutics 14,575 a,b 572,798 Bio-Rad Laboratories, Cl. A 6,601 a 922,292 BioSpecifics Technologies 36,084 a 1,748,270 Bio-Techne 21,210 1,934,564 Bluebird Bio 4,843 a 429,816 Cambrex 22,477 a 1,205,442 Cellectis 7,996 b 264,588 Cepheid 27,208 a 977,856 Chimerix 27,901 a 1,127,200 Clovis Oncology 19,689 a 619,219 Cytokinetics 89,715 a,b 1,060,431 Dyax 30,534 a 1,027,774 Dynavax Technologies 68,925 a 1,922,318 Eagle Pharmaceuticals 23,774 a,b 2,178,649 Emergent BioSolutions 60,296 a 2,271,350 Exact Sciences 21,272 a,b 193,362 FibroGen 41,891 b 1,245,838 Flex Pharma 15,148 b 183,291 Horizon Pharma 62,940 a 1,355,098 INC Research Holdings, Cl. A 36,800 1,740,640 Intra-Cellular Therapies 40,922 a,b 2,182,370 Keryx Biopharmaceuticals 193,805 a,b 1,118,255 Kite Pharma 29,270 a 2,410,970 Ligand Pharmaceuticals 49,245 a,b 5,273,155 Lipocine 60,135 a,b 835,275 Loxo Oncology 14,649 a 482,392 Medicines 35,747 a,b 1,501,731 NanoString Technologies 42,202 a,b 643,158 Nektar Therapeutics 244,915 a,b 3,835,369 NeoGenomics 144,129 a 1,148,708 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 12.2% (continued) Neurocrine Biosciences 51,456 a 2,797,663 OPKO Health 52,781 a,b 577,424 Otonomy 30,917 a 815,900 Pacira Pharmaceuticals 29,049 a,b 1,880,923 PAREXEL International 22,862 a 1,551,187 Pfenex 21,105 a 325,439 Portola Pharmaceuticals 55,409 a 2,748,840 Progenics Pharmaceuticals 287,116 a,b 1,929,420 Prothena 14,678 a 1,035,386 Radius Health 17,833 a 1,084,425 Relypsa 26,590 a,b 598,541 Repligen 56,707 a,b 1,612,180 Revance Therapeutics 18,773 a 728,580 SAGE Therapeutics 16,053 a,b 769,260 Supernus Pharmaceuticals 131,707 a 2,128,385 Synergy Pharmaceuticals 250,802 a,b 1,575,037 Teligent 89,738 a,b 760,978 TESARO 16,182 a 825,929 TherapeuticsMD 121,778 a 914,553 Trevena 67,461 a 849,334 Trillium Therapeutics 10,946 a 163,314 Ultragenyx Pharmaceutical 12,221 a 1,201,569 uniQure 29,661 a 557,034 Real Estate - 1.5% Alexander & Baldwin 28,430 1,077,781 CyrusOne 45,829 c 1,657,177 Howard Hughes 13,315 a 1,648,264 Marcus & Millichap 20,799 a 682,415 National Storage Affiliates Trust 63,199 1,046,575 Physicians Realty Trust 40,635 c 650,566 RE/MAX Holdings, Cl. A 40,789 1,529,995 Sovran Self Storage 11,308 c 1,136,341 Retailing - 5.3% Burlington Stores 25,913 a 1,246,674 Core-Mark Holding 41,303 3,522,733 Duluth Holdings 21,383 306,846 Express 68,718 a 1,150,339 14 Common Stocks - 98.1% (continued) Shares Value ($) Retailing - 5.3% (continued) Five Below 17,595 a,b 492,836 Hibbett Sports 14,777 a,b 484,833 LKQ 19,745 a 582,280 MarineMax 63,348 a 1,149,766 Monro Muffler Brake 77,259 5,720,256 NutriSystem 30,945 709,878 Pool 63,430 5,203,797 Restoration Hardware Holdings 36,677 a,b 3,296,162 Shutterfly 107,818 a,b 4,948,846 Tile Shop Holdings 99,222 a,b 1,680,821 Wayfair, Cl. A 73,375 a,b 2,781,646 Semiconductors & Semiconductor Equipment - 4.4% Advanced Energy Industries 23,118 a 674,352 Ambarella 18,826 a,b 1,182,461 Cabot Microelectronics 14,890 a 624,784 Cavium 50,832 a 3,411,336 CEVA 101,384 a 2,574,140 Cirrus Logic 22,227 a 734,825 Inphi 37,602 a 1,208,904 Integrated Device Technology 176,513 a 4,949,425 MA-COM Technology Solutions Holdings 28,685 a 1,059,911 MaxLinear, Cl. A 120,935 a 2,116,362 Mellanox Technologies 12,617 a 567,008 Monolithic Power Systems 26,419 1,805,210 NeoPhotonics 130,549 a 1,355,099 ON Semiconductor 89,640 a 982,454 Photronics 94,450 a 1,036,117 Power Integrations 11,548 597,032 Rudolph Technologies 59,968 a 853,345 Silicon Laboratories 13,508 a 730,918 Tower Semiconductor 64,155 a,b 1,014,932 Software & Services - 21.4% ACI Worldwide 100,764 a 2,369,969 Actua 215,915 a 2,502,455 Acxiom 73,805 a 1,690,134 AppFolio, Cl. A 29,621 485,488 Aspen Technology 37,304 a 1,639,511 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Software & Services - 21.4% (continued) Attunity 100,287 a 1,370,923 Autobytel 51,306 a 1,260,588 Benefitfocus 6,354 a,b 257,464 Blackbaud 42,973 2,654,872 Blackhawk Network Holdings 31,921 a 1,511,459 Bottomline Technologies 28,386 a,b 877,411 BroadSoft 50,425 a,b 2,018,513 CACI International, Cl. A 8,829 a 885,195 Callidus Software 230,186 a 4,776,359 Cass Information Systems 9,214 496,358 ChannelAdvisor 13,683 a 179,384 Cimpress 41,320 a,b 3,811,357 comScore 19,933 a 839,179 Constant Contact 123,702 a 3,870,636 Cornerstone OnDemand 32,173 a 1,155,332 CoStar Group 5,757 a 1,204,595 Criteo, ADR 113,602 4,630,418 Cvent 90,751 a 3,278,834 Cyber-Ark Software 33,072 a 1,431,687 Descartes Systems Group 117,411 a 2,344,698 Ellie Mae 17,479 a 1,115,859 Envestnet 51,854 a 1,683,699 Euronet Worldwide 31,905 a 2,479,657 Fair Isaac 10,812 1,029,843 Fleetmatics Group 3,611 a 215,577 Gigamon 23,675 a 641,356 GoDaddy 47,197 b 1,466,411 GTT Communications 106,206 a 2,250,505 Guidewire Software 32,115 a 1,905,383 HomeAway 20,656 a 730,396 Hortonworks 71,070 1,207,479 HubSpot 37,416 a 2,028,321 Imperva 29,172 a 2,177,106 Interactive Intelligence Group 32,183 a 1,109,026 Intralinks Holdings 124,394 a 1,272,551 j2 Global 62,095 4,996,785 LogMeIn 58,463 a 4,175,427 Luxoft Holding 20,622 a 1,597,586 Manhattan Associates 31,064 a 2,379,502 16 Common Stocks - 98.1% (continued) Shares Value ($) Software & Services - 21.4% (continued) ManTech International, Cl. A 27,504 921,109 MAXIMUS 16,817 954,365 Monotype Imaging Holdings 20,736 548,052 NetSuite 4,161 a,b 355,349 NeuStar, Cl. A 55,610 a,b 1,401,372 New Relic 85,964 3,233,106 Paycom Software 89,563 a,b 3,904,947 Paylocity Holding 45,485 a 1,998,611 Pegasystems 27,323 807,121 Points International 50,590 a,b 534,736 Proofpoint 50,857 a,b 3,728,327 PROS Holdings 27,085 a 666,020 Q2 Holdings 42,532 a 1,168,779 Reis 45,092 1,128,653 RingCentral, Cl. A 51,668 a 1,183,714 SciQuest 32,791 a 423,332 SeaChange International 199,004 a 1,387,058 Shutterstock 16,980 a,b 615,865 SPS Commerce 29,548 a 2,196,007 Stamps.com 53,878 a 5,461,074 Textura 41,917 a,b 1,012,296 Tyler Technologies 27,020 a 4,821,449 Ultimate Software Group 26,473 a 5,228,417 Verint Systems 15,660 a 733,671 Virtusa 15,473 a 762,045 Wix.com 101,663 a,b 2,526,326 WNS Holdings, ADR 115,864 a 3,562,818 Zendesk 32,839 a 841,007 Zix 154,390 a 866,128 Technology Hardware & Equipment - 3.9% Applied Optoelectronics 46,905 a 879,469 CalAmp 130,358 a 2,409,016 Ciena 83,827 a 2,099,028 Cognex 24,838 921,490 Coherent 12,729 a 864,554 Diebold 22,811 790,857 Digi International 32,705 a 409,140 Electronics For Imaging 45,470 a 2,231,668 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Technology Hardware & Equipment - 3.9% (continued) ePlus 3,673 a 323,922 Fabrinet 51,273 a 1,226,963 Immersion 65,706 a 881,117 Infinera 136,206 a,b 3,067,359 Ituran Location and Control 19,315 390,163 Mercury Systems 72,849 a 1,426,383 National Instruments 34,402 1,080,223 NETGEAR 20,249 a 893,183 OSI Systems 9,470 a 886,676 QLogic 115,879 a 1,494,839 ShoreTel 91,303 a 936,769 Stratasys 22,696 a,b 567,400 Universal Display 15,404 a 809,634 Telecommunication Services - 1.0% 8x8 84,897 a 1,001,785 Boingo Wireless 436,251 a 2,887,982 Telephone & Data Systems 58,040 1,641,952 Vonage Holdings 142,805 a 921,092 Transportation - 2.6% Allegiant Travel 8,140 1,425,558 Controladora Vuela Compania de Aviacion, ADR 114,049 a 2,017,527 Echo Global Logistics 160,571 a 3,789,476 Forward Air 8,015 385,441 Genesee & Wyoming, Cl. A 32,087 a 2,222,666 Hub Group, Cl. A 10,700 a 412,271 JetBlue Airways 39,648 a 980,891 Marten Transport 95,621 1,728,828 Matson 21,419 1,107,576 Old Dominion Freight Line 17,598 a 1,121,169 XPO Logistics 35,315 a,b 1,077,108 Utilities - .2% American States Water 36,607 Total Common Stocks (cost $529,760,855) 18 Investment of Cash Collateral for Securities Loaned - 8.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $53,057,892) 53,057,892 d Total Investments (cost $582,818,747) 106.5% Liabilities, Less Cash and Receivables (6.5%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund’s securities on loan was $96,668,565 and the value of the collateral held by the fund was $98,801,451 consisting of cash collateral of $53,057,892 and U.S. Government & Agency securities valued at $45,743,559. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 21.4 Pharmaceuticals, Biotechnology & Life Sciences 12.2 Health Care Equipment & Services 8.6 Money Market Investment 8.4 Consumer Services 6.7 Capital Goods 5.5 Commercial & Professional Services 5.3 Retailing 5.3 Semiconductors & Semiconductor Equipment 4.4 Banks 4.3 Technology Hardware & Equipment 3.9 Materials 2.6 Transportation 2.6 Consumer Durables & Apparel 2.2 Diversified Financials 2.0 Automobiles & Components 1.8 Media 1.7 Food, Beverage & Tobacco 1.6 Real Estate 1.5 Energy 1.4 Telecommunication Services 1.0 Exchange-Traded Funds .6 Food & Staples Retailing .6 Insurance .5 Household & Personal Products .2 Utilities .2 † Based on net assets. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES November 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $96,668,565)—Note 1(b): Unaffiliated issuers 529,760,855 618,505,162 Affiliated issuers 53,057,892 53,057,892 Cash 13,584,459 Receivable for investment securities sold 5,364,683 Receivable for shares of Common Stock subscribed 372,207 Dividends and securities lending income receivable 347,274 Prepaid expenses 32,716 691,264,393 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 535,636 Liability for securities on loan—Note 1(b) 53,057,892 Payable for investment securities purchased 5,577,702 Payable for shares of Common Stock redeemed 1,178,894 Accrued expenses 77,261 60,427,385 Net Assets ($) 630,837,008 Composition of Net Assets ($): Paid-in capital 517,650,002 Accumulated investment (loss)—net (1,821,925) Accumulated net realized gain (loss) on investments 26,264,624 Accumulated net unrealized appreciation (depreciation) on investments 88,744,307 Net Assets ($) 630,837,008 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,538,657 221,721 24,054,769 602,021,861 Shares Outstanding 188,982 9,652 983,852 24,640,505 Net Asset Value Per Share ($) See notes to financial statements. 21 STATEMENT OF OPERATIONS Six Months Ended November 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends from unaffiliated issuers (net of $18,363 foreign taxes withheld at source): 1,347,743 Income from securities lending—Note 1(b) 631,099 Total Income 1,978,842 Expenses: Management fee—Note 3(a) 2,819,806 Custodian fees—Note 3(c) 62,785 Professional fees 31,809 Registration fees 30,453 Directors’ fees and expenses—Note 3(d) 19,609 Shareholder servicing costs—Note 3(c) 11,592 Prospectus and shareholders’ reports 9,893 Loan commitment fees—Note 2 3,671 Distribution fees—Note 3(b) 981 Miscellaneous 19,842 Total Expenses 3,010,441 Less—reduction in expenses due to undertaking—Note 3(a) (403) Less—reduction in fees due to earnings credits—Note 3(c) (5) Net Expenses 3,010,033 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,943,927 Net unrealized appreciation (depreciation) on investments (20,969,189) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Operations ($): Investment (loss)—net (1,031,191) (2,020,721) Net realized gain (loss) on investments 1,943,927 49,113,495 Net unrealized appreciation (depreciation) on investments (20,969,189) 27,576,978 Net Increase (Decrease) in Net Assets Resulting from Operations 74,669,752 Dividends to Shareholders from ($): Net realized gain on investments: Class A - (255,540) Class C - (24,962) Class I - (1,796,475) Class Y - (39,214,656) Total Dividends - Capital Stock Transactions ($): Net proceeds from shares sold: Class A 171,217 2,328,567 Class C 31,000 49,219 Class I 4,784,785 18,738,044 Class Y 63,378,971 620,463,504 Dividends reinvested: Class A - 252,253 Class C - 24,962 Class I - 1,690,443 Class Y - 20,039,114 Cost of shares redeemed: Class A (306,804) (2,806,296) Class C (66,446) (254,251) Class I (3,851,507) (474,966,106) Class Y (34,885,778) (57,309,024) Increase (Decrease) in Net Assets from Capital Stock Transactions 29,255,438 128,250,429 Total Increase (Decrease) in Net Assets 9,198,985 161,628,548 Net Assets ($): Beginning of Period 621,638,023 460,009,475 End of Period 630,837,008 621,638,023 Accumulated investment (loss)—net (1,821,925) (790,734) 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 6,979 100,109 Shares issued for dividends reinvested - 10,753 Shares redeemed (12,583) (117,675) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,314 2,134 Shares issued for dividends reinvested - 1,104 Shares redeemed (2,884) (10,818) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 193,095 760,915 Shares issued for dividends reinvested - 70,998 Shares redeemed (154,997) (18,932,546) Net Increase (Decrease) in Shares Outstanding 38,098 Class Y a Shares sold 2,581,566 24,964,010 Shares issued for dividends reinvested - 842,334 Shares redeemed (1,430,167) (2,358,089) Net Increase (Decrease) in Shares Outstanding 1,151,399 23,448,255 a During the period ended May 31, 2015, 17,848,095 Class I shares representing $448,344,147 were exchanged for 17,862,317 Class Y shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2015 Year Ended May 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 24.84 23.55 22.16 17.13 18.36 12.50 Investment Operations: Investment (loss)—net b (.08) (.17) (.19) (.11) (.13) (.15) Net realized and unrealized gain (loss) on investments (.74) 3.42 2.90 5.14 (1.10) 6.06 Total from Investment Operations (.82) 3.25 2.71 5.03 (1.23) 5.91 Distributions: Dividends from net realized gain on investments - (1.96) (1.32) - - (.05) Net asset value, end of period 24.02 24.84 23.55 22.16 17.13 18.36 Total Return (%) c (3.30) d 14.30 11.87 29.36 (6.70) 47.31 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 e 1.32 1.38 1.34 1.43 2.95 e Ratio of net expenses to average net assets 1.28 e 1.30 1.30 1.33 1.34 1.40 e Ratio of net investment (loss) to average net assets (.65) e (.71) (.75) (.56) (.78) (1.03) e Portfolio Turnover Rate 54.61 d 148.55 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 4,539 4,834 4,742 668 430 758 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 23.85 22.85 21.70 16.89 18.22 12.50 Investment Operations: Investment (loss)—net b (.17) (.35) (.36) (.23) (.26) (.26) Net realized and unrealized gain (loss) on investments (.71) 3.31 2.83 5.04 (1.07) 6.03 Total from Investment Operations (.88) 2.96 2.47 4.81 (1.33) 5.77 Distributions: Dividends from net realized gain on investments - (1.96) (1.32) - - (.05) Net asset value, end of period 22.97 23.85 22.85 21.70 16.89 18.22 Total Return (%) c (3.73) d 13.49 10.99 28.48 (7.30) 46.19 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.36 e 2.34 2.34 2.25 2.16 3.73 e Ratio of net expenses to average net assets 2.05 e 2.05 2.03 2.02 2.07 2.15 e Ratio of net investment (loss ) to average net assets (1.43) e (1.48) (1.48) (1.28) (1.56) (1.77) e Portfolio Turnover Rate 54.61 d 148.55 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 222 268 430 32 47 214 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 26 Six Months Ended November 30, 2015 Year Ended May 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 25.25 23.83 22.35 17.22 18.40 12.50 Investment Operations: Investment (loss)—net b (.04) (.10) (.12) (.05) (.06) (.13) Net realized and unrealized gain (loss) on investments (.76) 3.48 2.92 5.18 (1.12) 6.08 Total from Investment Operations (.80) 3.38 2.80 5.13 (1.18) 5.95 Distributions: Dividends from net realized gain on investments - (1.96) (1.32) - - (.05) Net asset value, end of period 24.45 25.25 23.83 22.35 17.22 18.40 Total Return (%) (3.17) c 14.69 12.18 29.79 (6.41) 47.63 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 d .97 .98 .99 1.03 1.77 d Ratio of net expenses to average net assets .98 d .97 .98 .99 1.02 1.15 d Ratio of net investment (loss) to average net assets (.34) d (.53) (.45) (.25) (.34) (.84) d Portfolio Turnover Rate 54.61 c 148.55 121.33 111.48 107.62 70.41 c Net Assets, end of period ($ x 1,000) 24,055 23,882 453,865 362,704 189,191 111,480 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 25.23 23.81 23.06 Investment Operations: Investment (loss)—net b (.04) (.09) (.02) Net realized and unrealized gain (loss) on investments (.76) 3.47 2.09 Total from Investment Operations (.80) 3.38 2.07 Distributions: Dividends from net realized gain on investments - (1.96) (1.32) Net asset value, end of period 24.43 25.23 23.81 Total Return (%) (3.17) c 14.66 8.68 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 d .97 1.16 d Ratio of net expenses to average net assets .96 d .97 1.04 d Ratio of net investment (loss) to average net assets (.33) d (.36) (.08) d Portfolio Turnover Rate 54.61 c 148.55 121.33 Net Assets, end of period ($ x 1,000) 602,022 592,655 973 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small Cap Growth Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Riverbridge Partners, LLC (“Riverbridge”), Henderson Geneva Capital Management Ltd. (“Henderson”), Cupps Capital Management, LLC (“CCM”), Nicholas Investment Partners, L.P. (“Nicholas”), EAM Investors, LLC (“EAM”), Granite Investment Partners, LLC (“Granite”) and Rice Hall James & Associates (“Rice Hall”), serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 325 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (75 million shares authorized), Class C (75 million shares authorized), Class I (75 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Director’s (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of November 30, 2015 in valuing the fund’s investments: Level 1 Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 580,634,271 - - Equity Securities - Foreign Common Stocks † 34,420,802 - - Exchange-Traded Funds 3,450,089 - - Mutual Funds 53,057,892 - - † See Statement of Investments for additional detailed categorizations. At November 30, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended November 30, 2015, The Bank of New York Mellon earned $129,190 from lending portfolio securities, pursuant to the securities lending agreement. 32 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2015 were as follows: Affiliated Investment Company Value 5/31/2015 ($) Purchases ($) Sales ($) Value 11/30/2015($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund 61,998,999 148,994,776 157,935,883 53,057,892 8.4 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2015, the fund did not incur any interest or penalties. Each tax year for the three-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2015 was as follows: ordinary income $2,410,710 and long-term capital gains $38,880,923. The tax character of current year distributions will be determined at the end of the current fiscal year. 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from June 1, 2015 through October 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, Class C, Class I and Class Y (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%, 1.05%, 1.05% and .98% of the value of the respective Class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $403 during the period ended November 30, 2015. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate sub-investment advisory agreements between Dreyfus and Riverbridge, Henderson, CCM, Nicholas, EAM, Granite and Rice Hall, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more 34 sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended November 30, 2015, the Distributor retained $233 from commissions earned on sales of the fund's Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2015, Class C shares were charged $981 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2015 , Class A and Class C shares were charged $5,860 and $327, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2015, the fund was charged $2,336 for transfer agency services and $102 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $5. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2015, the fund was charged $62,785 pursuant to the custody agreement. During the period ended November 30, 2015, the fund was charged $11,559 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $459,811, Distribution Plan fees $144, Shareholder Services Plan fees $973, custodian fees $70,000, Chief Compliance Officer fees $3,882 and transfer agency fees $897, which are offset against an expense reimbursement currently in effect in the amount of $71. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2015, amounted to $359,313,157 and $331,095,632, respectively. At November 30, 2015, accumulated net unrealized appreciation on investments was $88,744,307, consisting of $112,279,999 gross unrealized appreciation and $23,535,692 gross unrealized depreciation. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 36 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 2-3, 2015, the Board considered the renewal of (a) the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Management Agreement”); (b) Dreyfus’ Portfolio Allocation Management Agreement (the “Allocation Agreement”) with EACM Advisors LLC (“EACM”), pursuant to which EACM is responsible for evaluating and recommending subadvisers to provide the fund with day-to-day portfolio management services, recommending the percentage of fund assets to be allocated to each subadviser, monitoring and evaluating the performance of the subadvisers, and recommending whether a subadviser should be terminated; and (c) Dreyfus’ separate Sub-Investment Advisory Agreements (collectively with the Management Agreement and the Allocation Agreement, the “Agreements”) with each of EAM Investors, LLC, Henderson Geneva Capital Management, Ltd., Riverbridge Partners, LLC, Nicholas Investment Partners, L.P., Cupps Capital Management, LLC, Granite Investment Partners, LLC and Rice Hall James & Associates, LLC (collectively, the “Sub-Advisers”), pursuant to which each Sub-Adviser serves as a sub-investment adviser and provides day-to-day management of the fund’s investments. The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus, EACM and the Sub-Advisers. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over EACM and the Sub-Advisers, and EACM’s evaluations and recommendations to Dreyfus regarding the Sub-Advisers and EACM’s supervisory activities over the Sub-Advisers. The Board also considered the Sub-Advisers’ brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods, except for the one-year period when it was above the median and the five-year period when it was at the median, and below the Performance Universe median for all periods except for the five-year period when it was above the median. The Dreyfus representatives noted the fund performance proximity to the Performance Group and/or Performance Universe medians during certain periods when 38 performance was below median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the benchmark for two of the four calendar years shown. The Dreyfus representatives also discussed the fund’s improved performance since September 30, 2015 and Sub-Adviser evaluations and other activities undertaken to seek to improve performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until October 1, 2016, so that the expenses of Class A, Class C, Class I and Class Y shares of the fund (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%, 1.05%, 1.05% and 0.98%, respectively. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to EACM and to each Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by EACM, each Sub-Adviser and Dreyfus. The Board also reviewed and considered the individual performance of each Sub-Adviser as to the portion of the fund’s assets under its management. The Board also noted that EACM’s and each Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale . Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays EACM and the Sub-Advisers pursuant to the respective Agreements, the Board did not consider EACM’s or any Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and each Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and EACM from acting as portfolio allocation manager, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus, EACM and the Sub-Advisers are adequate and appropriate. 40 · The Board expressed some concern with the fund’s relative performance, but noted the efforts to improve performance and agreed to closely monitor performance. · The Board concluded that the fees paid to Dreyfus, EACM and the Sub-Advisers were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, EACM and the Sub-Advisers, of the fund and the services provided to the fund by Dreyfus, EACM and the Sub-Advisers. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 41 For More Information Dreyfus Select Managers Small Cap Growth Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Portfolio Allocation Manager EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1958 Sub-Investment Advisers Riverbridge Partners, LLC 1enter 80 South Eighth Street Minneapolis, MN 55402 Henderson Geneva Capital Management Ltd. 100 East Wisconsin Avenue, Suite 2550 Milwaukee, WI 53202 Cupps Capital Management, LLC 300 North LaSalle Street, Suite 5425 Chicago, IL 60654 Nicholas Investment Partners, L.P. 6451 El Sicomoro Rancho Santa Fe, CA 92067 EAM Investors, LLC 2533 South Coast Highway 101, Suite 240 Cardiff-by-the-Sea, CA 92007 Granite Investment Partners, LLC 2121 Rosecrans Avenue, Suite 2360 El Segundo, CA 90245 Rice Hall James & Associates 600 West Broadway, Suite 1000 San Diego, CA 92101 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: CLASS A:DSGAX CLASS C: DSGCX CLASS I: DSGIXCLASS Y:DSGYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6289SA1115 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
